Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

   Allowable Subject Matter
           Claims 31-32, and 41 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration of filed claims, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644